Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s arguments filed 14 June 2022 with respect to the rejection of Claims 4 and 6 under 35 U.S.C. 112(b) have been fully considered, are persuasive, and the rejection of Claims 4 and 6 under 35 U.S.C. 112(b) has been withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0226092 A1 to Nishiyama et al. hereinafter referred to as “NISHIYAMA” in further in view of US 2018/0241050 to Goto et al., hereinafter referred to as “GOTO”.
Regarding Claims 1, 3, 7 and 8 NISHIYAMA teaches a fuel cell stack 10 comprising: 
a stack body 14 including a plurality of power generation 5cells (see unit cells 12) that are stacked together in a stacking direction (direction of arrow A, see FIG 1, [0024-0028]); 
a pair of end plates provided at both ends of the stack body in the stacking direction (see first end plate 20a and second end plate 20b in [0028]; and 
a coupling bar (see connecting members 24 in FIG 1, [0028]) being on a lateral side of the stack 10body, and therebetween the end plates 20a, 20b, and 
the coupling bar includes an engaging part and being made of metal and in contact with an inner surface of the storage body (see shaping along connecting member 24 in FIG 2 having a complimentary shape therearound the projecting portion 64a of the fuel cell stack 10) that engages with an engaged part (see projecting portions 64a, 64b of the fuel cell stack 10 in [0043-0044]) formed in the stack body, and an insulating resin layer provided on a side of the coupling bar including the engaging part, closer to the stack body (see insulation 520 as well as load receivers 60a, 60b being formed of a metal plate integral with first and second separator 30, 32, there being insulating along the surface in [0044-0047], and them being adjacent to engagement portions 74a ,74b of the connecting member 24, see also load receivers 60a, 60b being formed of resin material in [0044]).  
NISHIYAMA is silent to teaching a case containing the stack body, positioning structure is provided in an inner surface of the case and the coupling bar, the positioning structure being configured to define positions of the inner surface of the case and the coupling bar with respect to 15each other, and further silent to a positioned recess or a positioned protrusion provided in the inner surface of the case. NISHIYAMA is further silent to the coupling bar comprising a hole used for fastening the coupling bar to the storage body, and further that both end surfaces of the coupling bar comprise holes used for fixing the coupling bar to the pair of end plates.
GOTO is relied upon for its teaching of a fuel cell stack 12 having a casing 14 being metal having a hollow indentation of side panels 22a (see [0034]) within which protrusions along the separator 30 engage (see [0044-0049]; FIG 3). GOTO further shows in FIG 3 the securing of side panels 22a to side panels b with bolt-like protrusions

    PNG
    media_image1.png
    337
    813
    media_image1.png
    Greyscale

One of ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify the connecting members 24 of NISHIYAMA with the teachings of the side panels 22a in GOTO and would include the case of GOTO with the indentation necessary to match a coupling bar of NISHIYAMA  to not only engage the stack but to provide protection to the stack as the shaping of molded indentations 510 therearound projecting portions 64a, 64b and securing with pins provides stability by effectively resisting movement in multiple direction and is particularly advantageous to preventing damage to the fuel cell stack in cases of high acceleration or deceleration of the vehicle and impact to the fuel cell stack itself (see GOTO [0035-0045]). Regarding having insulating resin layer between the coupling bar and the stack, one of ordinary skill in the art would be motivated to include insulation 520 as taught in GOTO (see [0023]) to ensure a tight fit between coupling bar and stack. 
Further, as the coupling mechanism being the recess 54 taught in GOTO are integral to the housing, it can be reasonably asserted that there is no insulating resin therebetween the coupling portion and the housing (see GOTO [0027-0028]). 
Regarding Claim 2, NISHIYAMA teaches the engaged part comprising an engaged protrusion protruding outward from an outer marginal portion of the power generation cell (see projecting portions 64a, 64b of the fuel cell stack 10 in [0043-0044] extending outward from the load receivers 60a, 60b and further, from the outer peripheral edge 56a of the first separator 30 and the second separator 32 being therein the fuel cell stack 10 see FIG 2); and 25the engaging part comprises an engaging recess configured to allow the engaged protrusion to be inserted into the engaging recess (see connecting member 24 having engagement portions 74a ,74b and further having depressed portions 76a, 76b within which projecting portions 64a, 64b are inserted in [0046-0051]).  
Regarding Claim 104, NISHIYAMA teaches load receivers 60a, 60b having insulating along the surface in [0044-0045], the load receivers 60a, 60b being formed of resin material in [0044], and load receivers 60a, 60b having projecting portions 64a, 64b in [0051]. As the resulting structure has connecting member 24 disposed adjacent and contacting load receivers 60a, 60b, it can be reasonably concluded that contact therealong connecting member 24 with the resin material and insulating load receivers 60a, 60b would be sufficient in preventing outward exposure of the main body (see interior surface of the connecting member 24 therein including depressed portion 76b, see also annotated FIG 2).

    PNG
    media_image2.png
    388
    614
    media_image2.png
    Greyscale

Regarding Claim 5, NISHIYAMA teaches the engaged part being formed integrally with an outer marginal portion of a separator of the power generation cell (see projecting portions 64a, 64b of the fuel cell stack 10 in [0043-0048] formed of metal plate integral with the first and second separators 30, 32).  
Regarding Claim 6, NISHIYAMA teaches the separator comprising a metal separator (see first separator 30 and second separator 32 being metal separators in [0032]), and a metal portion of the metal separator is exposed from the outer marginal portion (see projecting portions 64a, 64b of the fuel cell stack 10 in [0043-0048] formed of metal plate integral with the first and second separators 30, 32 extending beyond the outer peripheral edge 56a of the first separator 30 and the second separator 32).

Response to Arguments
Applicant’s arguments filed 14 June 2022 with respect to claims 1-8 have been considered but are moot because the new ground of rejection relies on US 2016/0226092 A1 to Nishiyama et al. in further view of a reference not applied in the prior rejection of record or relied on for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017145436 A1 to Kageyama et al. teaches a frame for a fuel cell stack having reinforcing portions to secure the fuel cell stack within the case (see FIG 9A).
US 20080305368 A1 to Takahashi et al. teaches a box containing a fuel cell stack designed to prevent lateral displacement of the stack by having guide receivers 80a to 80d positioned against corresponding load receivers 64.
US 20180366761 A1 to Ohmori et al teaches a load receiver securing a protrusion from an outer peripheral portion of the separator and the load receiver being secured inside the cover of the stack body.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1722


/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722